Citation Nr: 1608024	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-06 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied service connection for bilateral hearing loss.  The April 2011 decision granted service connection for tinnitus.

The Veteran's March 2013 substantive appeal did not discuss left ear hearing loss.  However, a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In November 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The Veteran submitted a timely notice of disagreement with a September 2014 rating decision that denied service connection for right groin strain and declined to reopen a previously denied claim for service connection for headaches.  A statement of the case was issued in November 2015, later in the month, new evidence reporting current treatment was submitted.  A substantive appeal is not of record and the claims were not certified for appellate consideration.  The Board will not waive filing of a substantive appeal.  Percy, supra.

In May 2010, the Veteran submitted a claim for entitlement to service connection for dental treatment purposes only for molars and upper and lower back teeth.  In March 2011, he submitted a claim for service connection for right eardrum damage.  The April 2011 decision deferred consideration of his claim for service connection for an immobile right ear drum and May 2011 and August 2012 letters addressed the claim.  The RO has not yet adjudicated the matters.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran has current bilateral hearing loss as the result of noise exposure during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Analysis

The Veteran's noise exposure in service is not in question.  He served as a rifleman and has provided competent reports of exposure to the noise of gun fire.

The March 2011 VA examination documents current hearing loss as defined in 38 C.F.R. § 3.385. 

The remaining question is whether there is a link between the current disability (hearing loss) and the in-service disease or injury (in this case, exposure to acoustic trauma). 

Service treatment records discuss the Veteran's treatment for earaches in June 1971, and for dizziness associated with headaches, but do not discuss hearing loss.  The audio examination at separation from service showed no more than a 15 decibel loss at any frequency.

There is no documentation of any pertinent complaints until the early 1990s.  A December 1992 audiogram, and a July 1993 audiology evaluation for Indiana Rehabilitation Services, demonstrated hearing loss.  On the other hand, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

During his Board hearing, the Veteran testified that he had hearing loss and tinnitus in military service.  In June 1971, he experienced dizziness and tinnitus that was treated with medication and bedrest, and had some hearing loss during that time.  See Board hearing transcript at page 7.  He denied any post service noise exposure and noticed hearing loss again approximately 20 years ago.  Id. at 6.

At a VA examination in March 2011, an audiologist noted the Veteran's reports of vertigo dating to military service, with a sensation of pressure and pain and no drainage.  The audiologist opined that the types of noise to which the Veteran was exposed on active duty were shown to contribute to and/or cause hearing loss.  The examiner stated that the Veteran's noise exposure was highly probably due to his position as a rifleman, but it was unlikely the sole cause of his hearing loss.  In the examiner's opinion, the in-service noise exposure might be a contributing factor to the current hearing loss; however, the exit evaluation was completely normal for both ears.  Therefore, it was less likely than not that military noise exposure caused the Veteran's hearing loss.

The examiner's opinion is not entirely clear, but provides some support for a link between the in-service noise exposure and the current hearing loss disability.  Although the examiner ultimately seems to have found the normal examination at discharge to be dispositive; the normal examination would not preclude service connection.  Hensley.  Otherwise the examiner found that the in-service noise exposure could have been at least a contributing factor.

In September 2015, a private audiology clinician reported evaluating the Veteran's hearing loss and finding severe sensorineural hearing loss, bilaterally.  Based on the information provided by the Veteran, it was concluded that he suffered from hearing loss due to extreme noise exposure.  It was noted that he was a veteran and indicated he exposure to repeated noise above 140 decibels.  

The private opinion does not explicitly link the current hearing loss to service; but it links the hearing loss to extreme noise exposure and, inasmuch as the only extreme noise exposure occurred in service, the opinion provides support for a link to service.

Considering the credible evidence provided by the Veteran, the conceded noise exposure in service, absence of documented noise exposure since service, and medical opinions, the evidence linking the Veteran's bilateral hearing loss to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


